DETAILED ACTION
Claims 1-7 are allowed.
This office action is responsive to the amendment filed on 01/10/22.  As directed by the amendment: claim 1 has been amended; and no claims have been cancelled nor added.  Thus, claims 1-7 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a method as claimed for a single welding torch, and where the welding current is suspended and becomes zero in a welding current interval period even though the start signal is in the ON state as recited in Claim 1.
The system in the closest prior art, (Nikhei et al. – US 4,396,823) uses multiple welding torches 4, 5. Column 3, lines 55-57; Figures 1-2. The system in Nihei is specifically configured to alternately supply welding current to the torches 4, 5 to prevent interference between the arcs of the torches. Column 3, lines 46-52. Accordingly, the system in Nihei is not applicable to a method that involves using a single welding torch as claimed.   In addition, the system in Nikhei is configured to alternately supply welding current to the torches 4, 5. Column 3, lines 60-62; Figures 3, 4a, 4b. Figures 3, 4a, 4b depict that the current to the torches 4, 5 is either on or off. Nihei does not teach the welding current is suspended and becomes zero in a welding current interval period even though the start signal is in the ON state.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.


CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761